Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Allowed
	Claims 1-3 are allowed.

  Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1 and 2 are considered allowable for reasons set forth on pages 5 and 6 of the Remarks by Applicant filed on 9/24/20. 	
The prior art fails to teach a combination of all the claimed features as present in independent claim 3, which include a controller fully contained within the eyewear frame, the controller being electrically connected to at least the rechargeable battery, and the controller being electrically connected to the at least one sensor to receive sensor information therefrom; and wireless communication circuitry at least partially contained within the eyewear frame, the wireless communication circuitry being electrically connected to at least the rechargeable battery; and a charging apparatus having a charging connector, wherein on placement of the eyewear product in its entirety within the charging apparatus, the rechargeable battery of the eyewear product is able to be recharged while the eyewear product is placed within the charging apparatus. 
accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

8/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872